

114 S417 IS: Rural Spectrum Accessibility Act of 2015
U.S. Senate
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 417IN THE SENATE OF THE UNITED STATESFebruary 9, 2015Ms. Klobuchar (for herself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo encourage spectrum licensees to make unused spectrum available for use by rural and smaller
			 carriers in order to expand wireless coverage. 
	
		1.Short
 titleThis Act may be cited as the Rural Spectrum Accessibility Act of 2015.
		2.Extension of
 licensesSection 307 of the Communications Act of 1934 (47 U.S.C. 307) is amended by adding at the end the following:
			
				(g)Extension of
				licenses
					(1)Definitions
 (A)In generalFor purposes of this subsection—
 (i)the term rural area means any area other than—
 (I)an area described in clause (i) or (ii) of section 343(a)(13)(A) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)(A)); and
 (II)a city, town, or incorporated area that has a population of greater than 20,000 inhabitants; and
 (ii)the term small carrier means a carrier with not more than 1,500 employees.
 (B)Calculation of number of employeesFor purposes of subparagraph (A)(ii), the number of employees of a carrier shall be determined in accordance with section 121.106 of title 13, Code of Federal Regulations, or any successor thereto.
						(2)Establishment
 of programNot later than 90 days after the date of enactment of Rural Spectrum Accessibility Act of 2015, the Commission shall establish a program under which a carrier that receives a license under this section may partition or disaggregate the license in order to make unused spectrum available to small carriers or carriers serving a rural area.
					(3)Extension of
 license termAny carrier that receives a license under this section and participates in the program established under paragraph (2) shall receive a 3-year extension of the license granted under this section..